DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/11/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
 	The following title is suggested: DISPLAY APPARATUS HAVING PROTECTIVE LAYERS TERMINATING AT A PERIPHERAL AREA OF A SUBSTRATE AND METHOD OF MANUFACTURING THE SAME or DISPLAY APPARATUS HAVING ENCAPSULATING LAYERS TERMINATING AT A PERIPHERAL AREA OF A SUBSTRATE AND METHOD OF MANUFACTURING THE SAME.
                                                  Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,923,682.  	This is a statutory double patenting rejection. See table below showing comparison of the claim. Claims 1-20 of the current application and claims 1-20 of patent no. 10923682 are exactly the same.
               Current Application
 Patent No. 10,923,682 
1. A display apparatus comprising a substrate having a central area and a peripheral area around the central area, the central area having a display area, the display apparatus further comprising: a first inorganic layer on the display area and extending to a portion of the peripheral area; a display device above the first inorganic layer in the display area; a second inorganic layer on the first inorganic layer, above the display device, and covering the display area; and at least a protective layer on the second inorganic layer and terminating at an upper surface of the substrate in the peripheral area of the substrate, wherein a distance between the protective layer and an edge of the substrate is less than a distance between the second inorganic layer and the edge of the substrate, wherein the distance between the protective layer and the edge of the substrate is less than a distance between the first inorganic layer and the edge of the substrate, and wherein the first inorganic layer directly contacts the second inorganic layer in at least a region of the peripheral area.
1. A display apparatus comprising a substrate having a central area and a peripheral area around the central area, the central area having a display area, the display apparatus further comprising: a first inorganic layer on the display area and extending to a portion of the peripheral area; a display device above the first inorganic layer in the display area; a second inorganic layer on the first inorganic layer, above the display device, and covering the display area; and at least a protective layer on the second inorganic layer and terminating at an upper surface of the substrate in the peripheral area of the substrate, wherein a distance between the protective layer and an edge of the substrate is less than a distance between the second inorganic layer and the edge of the substrate, wherein the distance between the protective layer and the edge of the substrate is less than a distance between the first inorganic layer and the edge of the substrate, and wherein the first inorganic layer directly contacts the second inorganic layer in at least a region of the peripheral area.
2. A method of manufacturing a display apparatus comprising a substrate having a central area and a peripheral area around the central area, the central area having a display area, the method comprising: forming a first inorganic layer on the display area, the first inorganic layer extending to a portion of the peripheral area; forming a display device on the first inorganic layer on the display area; forming a second inorganic layer that covers the display area, the second inorganic layer being located on the first inorganic layer and the display device; and forming at least a protective layer on the second inorganic layer and terminating at an upper surface of the substrate in the peripheral area of the substrate, wherein a distance between the protective layer and an edge of the substrate is less than a distance between the second inorganic layer and the edge of the substrate, wherein the distance between the protective layer and the edge of the substrate is less than a distance between the first inorganic layer and the edge of the substrate, and wherein the first inorganic layer directly contacts the second inorganic layer in at least a region of the peripheral area.
8. A method of manufacturing a display apparatus comprising a substrate having a central area and a peripheral area around the central area, the central area having a display area, the method comprising: forming a first inorganic layer on the display area, the first inorganic layer extending to a portion of the peripheral area; forming a display device on the first inorganic layer on the display area; forming a second inorganic layer that covers the display area, the second inorganic layer being located on the first inorganic layer and the display device; and forming at least a protective layer on the second inorganic layer and terminating at an upper surface of the substrate in the peripheral area of the substrate, wherein a distance between the protective layer and an edge of the substrate is less than a distance between the second inorganic layer and the edge of the substrate, wherein the distance between the protective layer and the edge of the substrate is less than a distance between the first inorganic layer and the edge of the substrate, and wherein the first inorganic layer directly contacts the second inorganic layer in at least a region of the peripheral area.
3. A display apparatus comprising a substrate comprising a central area and a peripheral area adjacent to the central area, the central area comprising a display area, the display apparatus further comprising: a display device and at least one of a semiconductor layer or a conductive layer electrically connected to the display device in the display area; a first inorganic layer on the display area, between the substrate and the display device, and extending to a portion of the peripheral area; a second inorganic layer on the first inorganic layer and covering the display area and the display device; and at least a protective layer on the second inorganic layer and terminating at an upper surface of the substrate in the peripheral area of the substrate, wherein a distance between the protective layer and an edge of the substrate is less than a distance between the second inorganic layer and the edge of the substrate, and wherein the protective layer extends beyond a periphery of the second inorganic layer toward an edge of the substrate, wherein the distance between the protective layer and the edge of the substrate is less than a distance between the first inorganic layer and the edge of the substrate, and wherein the first inorganic layer directly contacts the second inorganic layer in at least a region of the peripheral area.
14. A display apparatus comprising a substrate comprising a central area and a peripheral area adjacent to the central area, the central area comprising a display area, the display apparatus further comprising: a display device and at least one of a semiconductor layer or a conductive layer electrically connected to the display device in the display area; a first inorganic layer on the display area, between the substrate and the display device, and extending to a portion of the peripheral area; a second inorganic layer on the first inorganic layer and covering the display area and the display device; and at least a protective layer on the second inorganic layer and terminating at an upper surface of the substrate in the peripheral area of the substrate, wherein a distance between the protective layer and an edge of the substrate is less than a distance between the second inorganic layer and the edge of the substrate, and wherein the protective layer extends beyond a periphery of the second inorganic layer toward an edge of the substrate, wherein the distance between the protective layer and the edge of the substrate is less than a distance between the first inorganic layer and the edge of the substrate, and wherein the first inorganic layer directly contacts the second inorganic layer in at least a region of the peripheral area.
4. The display apparatus of claim 1, wherein the protective layer directly contacts the substrate adjacent the edge of the substrate.
2. The display apparatus of claim 1, wherein the protective layer directly contacts the substrate adjacent the edge of the substrate.
5. The display apparatus of claim 1, wherein the protective layer comprises a plurality of the protective layers.
3. The display apparatus of claim 1, wherein the protective layer comprises a plurality of the protective layers.
6. The display apparatus of claim 5, wherein the plurality of the protective layers comprises a first protective layer and a second protective layer on the first protective layer, and wherein the first protective layer is between the first inorganic layer and the second inorganic layer.
4. The display apparatus of claim 3, wherein the plurality of the protective layers comprises a first protective layer and a second protective layer on the first protective layer, and wherein the first protective layer is between the first inorganic layer and the second inorganic layer.
7. The display apparatus of claim 6, wherein the first protective layer and the second protective layer comprise an inorganic material.
5. The display apparatus of claim 4, wherein the first protective layer and the second protective layer comprise an inorganic material.
8. The display apparatus of claim 6, wherein the first protective layer is smaller than the first inorganic layer, and wherein the second protective layer is larger than the first inorganic layer and larger than the second inorganic layer.
6. The display apparatus of claim 4, wherein the first protective layer is smaller than the first inorganic layer, and wherein the second protective layer is larger than the first inorganic layer and larger than the second inorganic layer.
9. The display apparatus of claim 1, wherein the protective layer comprises an inorganic material.
7. The display apparatus of claim 1, wherein the protective layer comprises an inorganic material.
10. The method of claim 2, wherein the protective layer directly contacts the substrate adjacent the edge of the substrate.
9. The method of claim 8, wherein the protective layer directly contacts the substrate adjacent the edge of the substrate.
11. The method of claim 2, wherein the forming of the protective layer comprises forming a plurality of the protective layers.
10. The method of claim 8, wherein the forming of the protective layer comprises forming a plurality of the protective layers.
12. The method of claim 11, wherein the forming of the plurality of the protective layers comprises forming a first protective layer and forming a second protective layer on the first protective layer, and wherein the first protective layer is between the first inorganic layer and the second inorganic layer.
11. The method of claim 10, wherein the forming of the plurality of the protective layers comprises forming a first protective layer and forming a second protective layer on the first protective layer, and wherein the first protective layer is between the first inorganic layer and the second inorganic layer.
13. The method of claim 12, wherein the first protective layer is smaller than the first inorganic layer, and wherein the second protective layer is larger than the first inorganic layer and larger than the second inorganic layer.
12. The method of claim 11, wherein the first protective layer is smaller than the first inorganic layer, and wherein the second protective layer is larger than the first inorganic layer and larger than the second inorganic layer.
14. The method of claim 2, wherein the protective layer comprises an inorganic material.
13. The method of claim 8, wherein the protective layer comprises an inorganic material.
15. The display apparatus of claim 3, 
wherein the protective layer directly contacts the substrate adjacent the edge of the substrate.
15. The display apparatus of claim 14, 
wherein the protective layer directly contacts the substrate adjacent the edge of the substrate.
16. The display apparatus of claim 3, 
wherein the protective layer comprises a plurality of the protective layers.
16. The display apparatus of claim 14, 
wherein the protective layer comprises a plurality of the protective layers.
17. The display apparatus of claim 16, further comprising a functional layer, wherein the plurality of the protective layers comprises a first protective layer and a second protective layer on the first protective layer, and wherein the first protective layer is on the functional layer.
17. The display apparatus of claim 16, further comprising a functional layer, wherein the plurality of the protective layers comprises a first protective layer and a second protective layer on the first protective layer, and wherein the first protective layer is on the functional layer.
18. The display apparatus of claim 17, wherein the first protective layer and the second protective layer comprise an inorganic material.
18. The display apparatus of claim 17, wherein the first protective layer and the second protective layer comprise an inorganic material.
19. The display apparatus of claim 17, wherein the first protective layer is smaller than the first inorganic layer, and wherein the second protective layer is larger than the first inorganic layer and larger than the second inorganic layer.
19. The display apparatus of claim 17, wherein the first protective layer is smaller than the first inorganic layer, and wherein the second protective layer is larger than the first inorganic layer and larger than the second inorganic layer.
20. The display apparatus of claim 3, 
wherein the protective layer comprises an inorganic material.
20. The display apparatus of claim 14, 
wherein the protective layer comprises an inorganic material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892